DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 8-20 are cancelled
New claims 21-25 are considered to have sufficient support in the application (Para 0006). Claims 21-25 have been entered.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Regarding claim rejections under 35 USC 101, the Applicant argues (on page 5) that the independent claims are not directed to a mental process because it requires receiving neuro-physiological sensor data from sensors detection neuro-physiological responses of users while consuming content based on one of the plurality of scripts. This argument is fully considered but is not persuasive. The independent claims 1 and 7 require the data to be received from sensors but does not require the sensors itself. Therefore, the independent claims only require transforming data, without providing any tangible output. 
Regarding claim rejection under 35 USC 103, the Applicant argues (on page 6) that Pradeep fails to disclose generating a plurality of scripts, wherein scripts are linguistic content in textual or speech form as recited in application at Paragraph [0060]. This argument is fully considered but is not convincing. 
As currently recited, the claim requires “generating a plurality of scripts” without mentioning any details of what the scripts are. The application (specification at paragraph 0060, as correctly pointed out by the Applicant) is referred to for defining the meaning of script. Paragraph [0060] recites “Communication content 162 may include linguistic content 166 including text or speech, for example, scripts, screenplays, books, graphic novels and comic books, and other printed content for reading, audio content such as audio books or podcasts, and may be included in other content for example video, virtual reality, or video game content that includes speech or text. Although arranged on a page, most text is arranged to be read left to right, right to left, and/or top to bottom … .” 
Pradeep et al. (US 20090036755) discloses providing a stimulus presentation device that is merely a display, monitor, screen, etc., that displays stimulus material to a user. The stimulus material may be a media clip, a commercial, pages of text (emphasis added), a brand image, a performance, a magazine advertisement, a movie, an audio presentation,… (para 0033; para 0030 also reciting the stimulus material to include “…, printed advertisements, text streams, etc.”). Therefore, Pradeep discloses, or at least suggests providing pages of text to the user via the stimulus presentation device which is considered to be the ‘text/script’. Furthermore, Pradeep discloses, or at least suggest using “audio presentation” which is understood to be the ‘speech’. 
For at least the reasons cited above, the Applicant’s arguments are not persuasive. The rejection is now Final. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-25 are rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-6 and claim 7 recite a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. 
2A – Prong 1: The claims 1-7 and 21-25 recite a judicial exception by reciting the limitations of using a processor to randomize parameters of a cognitive appraisal model, generating a plurality of scripts based character interactions, estimating effectiveness of the script compared to thresholds and recording the results. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “receiving data from sensors”. That is, other than reciting “receiving data from sensors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving data from sensors” language, the claim encompasses the user manually presents scripts to a subject (wherein the script is said to include speech or text), monitors the subjects behavior and attention to the script and records the results. The mere nominal recitation of a receiving data from sensors or using processors does not take the claim limitation out of the mental processes grouping. In other words, the claim does not require any tangible limitations regarding the recording of the measure of effectiveness. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-7 and 21-25 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims  1-7 and 21-25 do not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. calculating a CEP based on a model, valence value, determining a neurological error based on a threshold,….) do not amount to significantly more. For example, obtaining neuro or physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying results is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the calculating CEP, including arousal values, valence values, threshold values, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-7, and 21-25 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20090036756 granted to Pradeep et al. (hereinafter “Pradeep”).

Regarding claim 1, Pradeep discloses a method for generating a plurality of script, the method comprising: randomizing, by at least one processor (para 0049-0050, fig. 3), one or more parameters for participants in character interactions (fig. 3, para 0051, providing presentation to user; and profile 210); generating a plurality of scripts by the at least one processor at least in part by modeling the character interactions while varying the parameters between different ones of the scripts (formatting the presentation at block 304, para 0052, fig. 3); receiving neuro-physiological sensor data from sensors detecting neuro-physiological responses of users while consuming content based on one of the plurality of scripts (paras 0033-0034 discussing various stimulus materials being presented, and para 0035 “data collection devices 105 may include a variety of neuro-response measurement mechanisms including neurological and neurophysiological measurements”) for each of the plurality of scripts, estimating a measure of effectiveness compared to one or more targeted story arcs based on the cognitive appraisal model for neuro-physiological response and the neuro-physiological sensor data (para 0052, fig. 3, collecting further data at block 306, including neurological data and/or physiological response data); and recording the measure of effectiveness (para 0052-0053, fig. 3, determining effectiveness and storing results at blocks 309 and 310).  Although Pradeep fails to explicitly disclose using a cognitive appraisal model, Pradeep disclose using a profile that complies user characteristics, and various data including prior and current neuro-response data. These data allow for modeling the neurological and physiological responses of a user based on the presentation (para 0039). It is further noted that it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Pradeep to form at least one model based on the profile’s generated for the individuals to allow for determining and estimating the results of various inputs based on previously formed models, i.e. look up table.

Regarding claim 2, Pradeep discloses the method of claim 1, wherein estimating the measure of effectiveness comprising calculating a Content Engagement Power (CEP) based on the cognitive appraisal model (para 0042-0043, determining interactions).  

Regarding claim 3, Pradeep discloses the method of claim 2, wherein calculating the CEP value further comprises determining arousal values and comparing a stimulation average arousal with an expectation average arousal (para 0042, monitoring level of alertness).  

Regarding claim 4, Pradeep discloses the method of claim 1, wherein calculating the CEP value further comprises determining valence values (para 0042, attentiveness).  

Regarding claim 5, Pradeep discloses method of claim 1, wherein estimating the measure of effectiveness further comprises determining a neurological error measurement based on comparing predicted neuro-physiological responses to a targeted story arc (para 0014, “neurological and/or physiological assessments of effectiveness of a presentation characteristic are calculated and/or extracted by, for example, spectral analysis of neurological and/or physiological responses”, 0025 using a known effective formatting parameter).  

Regarding claim 6, Pradeep discloses the method of claim 5, wherein the targeted story arc comprises a set of targeted neurological values each uniquely associated with a different interval of a continuous time sequence (para 0009, 0025).  

Regarding claim 7, Pradeep discloses an apparatus for generating a plurality of scripts, comprising a processor coupled to a memory (para 0048), the memory holding program instructions that when executed by the processor  (para 0049-0050, fig. 3) cause the apparatus to perform: randomizing one or more parameters for participants in character interactions (fig. 3, para 0051, providing presentation to user; and profile 210); generating a plurality of scripts at least in part by modeling the character interactions while varying the parameters between different ones of the scripts (paras 0033-0034); receiving neuro-physiological sensor data from sensors detecting neuro-physiological responses of users while consuming content based on one of the plurality of scripts (paras 0033-0034 discussing various stimulus materials being presented, and para 0035 “data collection devices 105 may include a variety of neuro-response measurement mechanisms including neurological and neurophysiological measurements”) for each of the plurality of scripts (formatting the presentation at block 304, para 0052, fig. 3), estimating a measure of effectiveness based on one of more targeted story arcs based on a cognitive appraisal model for neuro-physiological response and the neuro-physiological sensor data (para 0052, fig. 3, collecting further data at block 306, including neurological data and/or physiological response data); and recording the measure of effectiveness (para 0052-0053, fig. 3, determining effectiveness and storing results at blocks 309 and 310).  Although Pradeep fails to explicitly disclose using a cognitive appraisal model, Pradeep disclose using a profile that complies user characteristics, and various data including prior and current neuro-response data. These data allow for modeling the neurological and physiological responses of a user based on the presentation (para 0039). 

Regarding claim 21, Pradeep discloses the apparatus of claim 7, wherein the program instructions further comprise calculating a Content Engagement Power (CEP) based on the cognitive appraisal model (para 0042-0043, determining interactions).  

Regarding claim 22, Pradeep discloses the apparatus of claim 21, wherein the program instructions further comprise calculating the CEP value at least in part by determining arousal values and comparing a stimulation average arousal with an expectation average arousal (para 0042, monitoring level of alertness).  

Regarding claim 23, Pradeep discloses the apparatus of claim 21, wherein the program instructions further comprise calculating the CEP value at least in part by determining valence values (para 0042, attentiveness).  

Regarding claim 24, Pradeep discloses the apparatus of claim 7, wherein the program instructions further comprise estimating the measure of effectiveness at least in part by determining a neurological error measurement based on comparing predicted neuro-physiological responses to a targeted story arc (para 0014, “neurological and/or physiological assessments of effectiveness of a presentation characteristic are calculated and/or extracted by, for example, spectral analysis of neurological and/or physiological responses”, 0025 using a known effective formatting parameter).  

Regarding claim 25, Pradeep discloses the apparatus of claim 24, wherein the program instructions further comprise estimating based on the targeted story arc comprising a set of targeted neurological values each uniquely associated with a different interval of a continuous time sequence (para 0009, 0025).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792